Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and its dependents are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of
“determine a depersonalized credit-related score for the telecommunications session based on the address information and depersonalized aggregated credit data associated with the address information, identify an appropriate unit of the receiving network based on the depersonalized credit-related score, and route the telecommunications session to the appropriate unit” in combination with all other limitations in the claims as defined by Applicant.
The closest prior art discloses an individual credit score dynamically adjusted using depersonalized credit related data. It does not specify a determining a depersonalized credit-related score as claimed in the instant application.
Claims 10 and 14 recite similar limitations of determining a depersonalized credit-related score for the telecommunications session based on the address information and depersonalized aggregated credit data associated with the address information. Therefore claims 10, 14 and their corresponding dependents are allowable for the same reasons discussed with respect to claim 1.
The claims are additionally allowable as presented by Applicant’s arguments and remarks filed in the remarks filed 09/10/2021.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIRAPON INTAVONG/Examiner, Art Unit 2652 



/AHMAD F. MATAR/ Supervisory Patent Examiner, Art Unit 2652